Name: Commission Regulation (EC) NoÃ 1209/2005 of 27 July 2005 amending Council Regulation (EC) NoÃ 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  Africa;  international affairs;  defence
 Date Published: nan

 28.7.2005 EN Official Journal of the European Union L 197/21 COMMISSION REGULATION (EC) No 1209/2005 of 27 July 2005 amending Council Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire (1), and in particular Article 7 thereof, Whereas: (1) Annex II to Regulation (EC) No 174/2005 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium, Lithuania and the Netherlands requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 174/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 29, 2.2.2005, p. 5. ANNEX Annex II to Regulation (EC) No 174/2005 is amended as follows: 1. The address details under the heading Belgium shall be replaced with: SERVICE PUBLIC FÃ DÃ RAL ECONOMIE, PME, CLASSES MOYENNES ET ENERGIE POTENTIEL Ã CONOMIQUE Direction Industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s 50 5e Ã ©tage B-1210 Bruxelles TÃ ©l. gÃ ©nÃ ©ral: (32-2) 277 51 11 Fax (32-2) 277 53 09 / (32-2) 277 53 10 FEDERALE OVERHEIDSDIENST ECONOMIE, KMO, MIDDENSTAND EN ENERGIE ECONOMISCH POTENTIEEL Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium Vooruitgangstraat 50 5e verdieping B-1210 Brussel Tel. (centrale): (32-2) 277 51 11 Fax (32-2) 277 53 09 / (32-2) 277 53 10 2. The address details under the heading Lithuania shall be replaced with: Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 01511 Vilnius Tel. + 370 5 2362516 Faks. + 370 5 2313090 3. The address details under the heading Netherlands shall be replaced with: Minister van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 DE Zwolle Nederland Tel. (31-38) 467 25 41 Fax (31-38) 469 52 29